                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              CASE NO. 3:16-CV-285

SECURITIES AND EXCHANGE
COMMISSION,

                      Plaintiff,

v.                                                   ORDER APPROVING ELEVENTH
                                                   APPLICATION FOR COMPENSATION
RICHARD W. DAVIS, JR.,                                TO GRIER FURR & CRISP, PA,
                                                    ATTORNEYS FOR THE RECEIVER
                      Defendant,
and

DCG REAL ASSETS, LLC, et al.,

                      Relief Defendants.

       This matter came before the Court upon the Eleventh Application for Compensation to
Grier & Crisp, PA, Attorneys for the Receiver filed on April 16, 2019 (Doc. No. 256) (the “Fee
Application”) by A. Cotten Wright, as the duly-appointed receiver in the above-captioned action
(the “Receiver”), through counsel. The Court finds and concludes as follows:

        Notice of the Fee Application was served upon the parties hereto as required by law. No
party in interest filed a timely objection to the Fee Application.

       It appears that the Fee Application conforms to the Billing Instructions for Receivers in
Civil Actions Commenced by the U.S. Securities and Exchange Commission.

       Grier Furr & Crisp, PA has rendered valuable services to the Receiver during this civil
proceeding, for which Grier Furr & Crisp, PA has received no compensation and the reasonable
value of services as yet uncompensated is at least $14,425.50.

      Grier Furr & Crisp, PA is also entitled to reimbursement of actual and necessary
expenses incurred in the administration of the receivership in the amount of $99.51.

       The Orders appointing the Receiver limit the compensation and expense reimbursement
available to the Receiver’s professionals to thirty percent (30%) of any net recovery. Therefore,
the Court approves the Eleventh Application for Compensation on the condition that any
payment by the Receiver of the compensation approved herein shall be limited 30% of the total
net amount recovered by the Receiver over the course of this case prior to deducting
administrative expenses.
    IT IS, THEREFORE, ORDERED that

       1. The Fee Application is APPROVED;

       2. Grier & Crisp, PA is AWARDED professional fees in the amount of $14,425.50
          and reimbursement of expenses in the amount of $99.51; and

       3. The Receiver is AUTHORIZED, upon the Receiver’s recovery of additional
          funds and without further order by the Court, to compensate Grier & Crisp, PA
          for any approved but unpaid fees and expenses in an amount not in excess of 30%
          of such additional funds, such that at no time shall the total compensation paid to
          the Receiver’s professionals over the course of this case exceed 30% of the total
          net amount recovered by the Receiver over the course of this case prior to
          deducting administrative expenses.


SO ORDERED.

                                  Signed: May 9, 2019




                                           2
